Citation Nr: 0120158	
Decision Date: 08/06/01    Archive Date: 08/14/01	

DOCKET NO.  99-03 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disability.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel



INTRODUCTION

The veteran had active service from November 1979 to October 
1985.  

This case was most recently before the Board of Veterans' 
Appeals (Board) in August 2000 at which time it was remanded 
for further development.  The case has been returned to the 
Board for appellate review.  


FINDINGS OF FACT

1.  The veteran, through his representative, appealed from 
April 1998 and January 1999 decisions that denied service 
connection for an acquired psychiatric disability.  This was 
done by filing a timely notice of disagreement and 
substantive appeal in February 1999.

2.  Following an August 2000 remand by the Board, the RO 
undertook additional action and issued a supplemental 
statement of the case on March 19, 2001.  

3.  A statement dated March 27, 2001, was received from the 
veteran in which he expressed his desire to withdraw his 
appeal.


CONCLUSION OF LAW

The appeal with regard to the matter of whether new and 
material evidence has been presented to reopen a claim of 
service connection for an acquired psychiatric disability has 
been withdrawn.  38 U.S.C.A. § 7105(d) (West 1991); 38 C.F.R. 
§ 20.204 (2000).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

An appellant may withdraw an appeal to the Board by 
submitting a written request to do so at any time before the 
Board promulgates a final decision on the matter in question.  
See 38 C.F.R. § 20.204(b) (2000).  When an appellant does so, 
the withdrawal effectively creates a situation where there is 
no longer an allegation of error of fact or law with respect 
to the determination that had been previously appealed.  
Consequently, in such an instance, dismissal is appropriate.  
See 38 U.S.C.A. § 7105(d) (West 1991).

In the present case, the record shows that VA received a 
written communication from the veteran, dated on March 27, 
2001.  Therein, he indicated that he did not wish to continue 
his appeal.  Inasmuch as he has clearly expressed his desire 
to terminate his appeal, and because it is clear from the 
context in which this statement was received that he is 
withdrawing the appeal of the service connection claim noted 
above, and because he has done so in writing, the legal 
requirements for a proper withdrawal have been satisfied.  
Consequently, further action by the Board on this appeal is 
not appropriate.  The appeal is therefore dismissed.


ORDER

The appeal is dismissed.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

